EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 was filed after the mailing date of the Final Office Action on 10/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-14 and 21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 1/15/2021, with respect to the independent claims 1 and 9 have been fully considered and finds the claims allowable. 

Applicant argues on page 9 of the remarks regarding the rejection of Claims 1-8 and 21 under 35 U.S.C. § 112(b), or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, that, “For the sole purpose of expediting allowance and without commenting on the propriety of the Office's rejections, Applicant herein amends independent claim 1, as shown above. Applicant respectfully submits that these amendments renders the § 112(b) rejection moot.
Therefore, in accordance with the Examiner’s indication during the heretofore-mentioned telephone interview, having overcome the only remaining rejection thereof, claims 1-8 and 21 are in condition for allowance. Therefore, Applicant respectfully requests allowance of claims 1-8 and 21.

Applicant’s argument regarding the rejection of Claims 1-8 and 21 under 35 U.S.C. §112, second paragraph, as being indefinite is persuasive because applicant has amended the claims in the amendment filed on 1/15/2021, which makes the claim clear. Therefore, the rejection of claims 1-8 and 21 under 35 U.S.C. §112, second paragraph, as being indefinite have been withdrawn. Claims 1-8 and 21 are allowed as there were no art rejection in the Final Office Action mailed on 10/15/2020.

Applicant argues on page 9-10 of the remarks regarding the rejection of claims 9-14 under 35 U.S.C. § 103 as being unpatentable over Brune et al. (US 20080246481 A1) in view of Mingzhu et al. (CN104062488), that, “Claims 9-14 were rejected under 35U.S.C. § 103 as allegedly being obvious over a combination of Brune in view of Mingzhu. Without further discussion of the propriety of this rejection, and in accordance with the Examiner’s indication of allowable subject matter found in claim 1, Applicant herein amends independent claim 9 to also recite the features of the now allowable claim 1, as shown above. Applicant respectfully submits that claim 9 and the claims depending therefrom are allowable for at least reasons similar to those with respect to claim 1.
As such, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 9-14, and that claims 9-14 be allowed.”

Applicant’s argument regarding the rejection of independent claim 9 under U.S.C. § 103 as being unpatentable over Brune, et al. (US 20080246481 A1) in view of Mingzhu, et al. (CN104062488), is persuasive because of the applicant’s amendment filed on 1/15/2021. Therefore, the rejection of claims 9-14 have been withdrawn.

Claims 1-14 and 21 are allowed in view of the applicant’s amendment filed 1/15/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determine a historically-evaluated, positive change in a level of the voltage, based on the input received over a predetermined amount of time regarding the level of the voltage sensed one or more times during the predetermined amount of time.
detect the historically-evaluated, positive change in the level of the voltage, so as to actuate a notification via the electronic indication component, in response to receipt of the input, when the historically-evaluated, positive change meets or exceeds a threshold level with respect to the voltage, to indicate the direction in which the energized conductor is located with respect to the location of the energy detection warning device, and
adapt to the threshold level, and in response to adapting to the threshold level, the energy detection warning device deactivates the notification;

Brune et al. (US 20080246481 A1) is regarded as the closest prior art to the invention of claim 1. Brune discloses, “A system including a locating arrangement for tracking a boring tool and one or more buried lines such as, for example, pipes, cables, conduits or other conductors (Paragraph [0002] Line 1-4). FIG. 1 which illustrates a portable locator, generally indicated by the reference number 10 (Paragraph 0045] Line 3-5). A tilt sensor arrangement 14 is provided for measuring gravitational angles from which the components of flux in a level coordinate system may be determined (Paragraph [0045] Line 13-16). Graphical display 16 as the electronic indication component as it indicates the position or orientation of the cable/conductor; Locator 10 further des a graphics display 16, a telemetry arrangement 18 having an antenna 19 (Paragraph [0045] Line 16-18). FIG. 2A illustrates one possible appearance of display 16 on locator 10 showing a scaled view of region 100 including the relative positions of boring tool 102, forward locate point 108 and cable 110 (Paragraph [0059] Line 4-8). Referring to FIG. 5, by knowing the direction to the cable and having a basis for distance measurement, screen 16 of locator 10 is used to display the location of the cable relative to the locator (Paragraph [0068] Line 1-4). Locator 10 includes a display and wherein said method further comprises the step of displaying a positional relationship between the locator, oriented along said locating direction at the above ground point, and the cable based on gamma and alpha (Claim 79).” However Brune does not disclose to determine a historically-evaluated, positive change in a level of the voltage, determine a historically-evaluated, positive change in a level of the voltage, based on the input received over a predetermined amount of time regarding the level of the voltage sensed one or more times during the predetermined amount of time. detect the historically-evaluated, positive change in the level of the voltage, so as to actuate a notification via the electronic indication component, in response to receipt of the input, when the historically-evaluated, positive change meets or exceeds a threshold level with respect to the voltage, to indicate the direction in which the energized conductor is located with respect to the location of the energy detection warning device, and adapt to the threshold level, and in response to adapting to the threshold level, the energy detection warning device deactivates the notification” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2-8 and 21 are allowed by virtue of their dependence from claim 1. 

Regarding claim 9, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determine a historically-evaluated, positive change in a level of the voltage, based on the input received over a predetermined amount of time regarding the level of the voltage sensed one or more times during the predetermined amount of time,
detect the historically-evaluated, positive change in the level of the voltage, so as to actuate a notification via the electronic indication component in response to receipt of the input when the historically-evaluated, positive change meets or exceeds a threshold level with respect to the voltage, to indicate the direction in which the energized conductor is located with respect to the location of the energy detection warning device, and
adapt to the threshold level and in response to adapting to the threshold level the energy detection warning device deactivates the notification;

Brune et al. (US 20080246481 A1) and Mingzhu et al. (CN104062488) are regarded as the closest prior art to the invention of claim 9. Brune discloses, “A system including a locating arrangement for tracking a boring tool and one or more buried lines such as, for example, pipes, cables, conduits or other conductors (Paragraph [0002] Line 1-4). FIG. 1 which illustrates a portable locator, generally indicated by the reference number 10 (Paragraph 0045] Line 3-5). A tilt sensor arrangement 14 is provided for measuring gravitational angles from which the components of flux in a level coordinate system may be determined (Paragraph [0045] Line 13-16). Graphical display 16 as the electronic indication component as it indicates the position or orientation of the cable/conductor; Locator 10 further des a graphics display 16, a telemetry arrangement 18 having an antenna 19 (Paragraph [0045] Line 16-18). FIG. 2A illustrates one possible appearance of display 16 on locator 10 showing a scaled view of region 100 including the relative positions of boring tool 102, forward locate point 108 and cable 110 (Paragraph  Referring to FIG. 5, by knowing the direction to the cable and having a basis for distance measurement, screen 16 of locator 10 is used to display the location of the cable relative to the locator (Paragraph [0068] Line 1-4). Locator 10 includes a display and wherein said method further comprises the step of displaying a positional relationship between the locator, oriented along said locating direction at the above ground point, and the cable based on gamma and alpha (Claim 79).” However Brune does not disclose that the wearable energy detection warning device (“wearable device”) for implementation with a hard hat, to execute a self-test to ensure the wearable device is functional, to determine a historically-evaluated, positive change in a level of the voltage, based on the input received over a predetermined amount of time regarding the level of the voltage sensed one or more times during the predetermined amount of time, detect the historically-evaluated, positive change in the level of the voltage, so as to actuate a notification via the electronic indication component, in response to receipt of the input…... Mingzhu teaches, “A high-voltage line type early warning device for a safety helmet, which is detachably mounted on a safety helmet (Page 4; Description Line 1-2).  The RFID chip 8 reads the information in the helmet in a non-contact manner for identifying the worker wearing the helmet (Page 5 Line 22-23). The invention discloses a high-voltage line type early warning device for a safety helmet, which is detachably mounted on a safety helmet (Page 4; Description Line 1-3).” However Mingzhu does not disclose to determine a historically-evaluated, positive change in a level of the voltage, based on the input received over a predetermined amount of time regarding the level of the voltage sensed one or more times during the predetermined amount of time, to detect the historically-evaluated, positive change in the level of the voltage, so as to actuate a notification via the electronic indication component in response to receipt of the input when the historically-evaluated, positive change meets or exceeds determine a historically-evaluated, positive change in a level of the voltage, based on the input received over a predetermined amount of time regarding the level of the voltage sensed one or more times during the predetermined amount of time, detect the historically-evaluated, positive change in the level of the voltage, so as to actuate a notification via the electronic indication component in response to receipt of the input when the historically-evaluated, positive change meets or exceeds a threshold level with respect to the voltage, to indicate the direction in which the energized conductor is located with respect to the location of the energy detection warning device, and adapt to the threshold level and in response to adapting to the threshold level the energy detection warning device deactivates the notification” and also in combination with all other elements in claim 9 distinguish the present invention from the prior art reference.

Claims 10-14 are allowed by virtue of their dependence from claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866